Citation Nr: 0205706	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased original (compensable) rating for 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated May 22, 2001, which granted a 
joint motion for remand, vacated a November 2000 Board 
decision, and remanded the case for further development.  The 
case arose from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
No. Little Rock, Arkansas.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The revised duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

In this case, in correspondence dated in November 2001 the 
veteran's attorney requested the veteran be scheduled for a 
video conference hearing in order to present additional 
evidence in support of his claim.  Therefore, the Board finds 
additional development is required.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

The Board also notes that additional medical development is 
required in this case to adequately assess the veteran's 
complaints of pain and dysfunction related to his service-
connected right knee disability.  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board notes, however, that VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2001); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  In addition, VA's Schedule for Rating Disabilities 
provides that a compensable rating may be assigned for 
traumatic arthritis established by x-ray findings when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes but 
when some limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003 (2001).  

The Court has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled to 
appear at a video conference hearing 
before a member of the Board as soon as 
it may be feasible.  The veteran should 
be asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.  

2.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issue on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected right knee disability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and range of motion studies.  

If range of motion studies demonstrate 
any limitation of motion the examiner is 
requested to discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003 (2001).  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001). 

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

5.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




